IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-94,349-01


                      EX PARTE LUCIO DELEON YANEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 14-207A IN THE 421ST DISTRICT COURT
                           FROM CALDWELL COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to driving while intoxicated in exchange for a sentence of ten years,

probated. His community supervision was later revoked, and he was sentenced to seven years’

imprisonment. He did not appeal his conviction. Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       Applicant alleges that he has been imprisoned pursuant to a parole pre-revocation warrant

arising from this charge since December of 2019 and that he has not been afforded a revocation

hearing. Applicant suggests that he may have a new criminal charge pending, but the record does

not contain any information regarding the dates of Applicant’s release and arrest, or whether he has
                                                                                                     2

been charged with a new offense.

       Applicant has alleged facts that, if true, might entitle him to relief. Morrissey v. Brewer, 408

U.S. 471, 484, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (U.S. 1972). Although TDCJ is not required to

dispose of parole revocation matters until after any new charges have been disposed of, Applicant

must be afforded a preliminary hearing within a reasonable time under Texas Government Code

Section 508.2811, unless he waives the preliminary hearing. Ex parte Cordova, 235 S.W.3d 735,

736 (Tex. Crim. App. 2007).

       Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas

Department of Criminal Justice’s Office of the General Counsel to obtain a response from a person

with knowledge of relevant facts. The response shall state when Applicant was released to parole,

and whether and when any parole revocation warrants were issued and executed in this case. The

affidavit should state whether any pre-revocation warrant is still in effect, and whether Applicant has

been charged with a new offense. If Applicant has been charged with a new offense, the affidavit

should state the nature of the new charge, and should state whether Applicant is represented by

counsel in the new case. The affidavit should state whether Applicant had been afforded a

preliminary hearing, or has waived a preliminary hearing in this parole revocation case. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent at

the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.
                                                                                                      3

       The trial court shall make findings of fact as to how long Applicant has been held pursuant

to the pre-revocation warrant, and as to whether Applicant's parole has been revoked. If Applicant's

parole has not been revoked, the trial court shall make findings as to whether the pre-revocation

warrant is still in place. The trial court shall make findings as to whether Applicant has been advised

of his rights in the revocation process, whether he has waived a preliminary hearing and/or a final

revocation hearing, and whether he has been afforded a preliminary and/or a final revocation hearing.

The trial court shall make findings as to whether Applicant is being held on new charges. The trial

court shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant's claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. If any continuances are granted, a copy of the

order granting the continuance shall be sent to this Court. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or

deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall

be returned to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.




Filed: December 07, 2022
Do not publish